Citation Nr: 0522387	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 11, 
2002, for the grant of a 90 percent rating for bilateral 
keratoconus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003, which increased a 30 percent rating for 
bilateral keratoconus to 90 percent, effective October 11, 
2002.  The veteran appealed the effective date of the 
increased rating.


FINDINGS OF FACT

1.  A June 1978 rating decision granted service connection 
for bilateral keratoconus, and assigned a 30 percent rating, 
effective in March 1977; numerous subsequent rating 
decisions, from May 1980 to May 2001, denied an increased 
schedular rating for bilateral keratoconus.  The veteran did 
not initiate a timely appeal of any of these rating 
decisions, and they became final.  

2.  On October 11, 2002, the RO received a claim from the 
veteran for an increased rating for bilateral keratoconus.  
In an April 2003 rating decision, the rating was increased to 
90 percent, effective October 11, 2002.  

3.  It is not factually ascertainable that an increase in 
disability occurred within one year prior to October 11, 
2002.


CONCLUSION OF LAW

An earlier effective date for a 90 percent rating for 
bilateral keratoconus, is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.84a, 
Diagnostic Code 6035 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the veteran's discharge from service in March 1977, he 
filed a claim for service connection for keratoconus in 
January 1978.  By a rating action dated in June 1978, service 
connection for bilateral keratoconus was granted, and 
assigned a 30 percent rating, effective the day after his 
discharge from service, in March 1977.  He was informed of 
this decision in a letter dated in June 1978, which also 
provided notice of his appellate rights.  

In December 1979, the veteran filed a claim for an increased 
rating, stating his condition had worsened.  After 
development, including an examination in April 1980, the 30 
percent rating was confirmed and continued in a May 1980 
rating decision, of which the veteran was informed in May 
1980, along with his appellate rights.  Following the receipt 
of additional medical evidence in June 1980, the 30 percent 
rating was confirmed and continued in a July 1980 rating 
decision.  Again, the July 1980 notification of this decision 
included notice of the veteran's appellate rights.  

In July 1981, the veteran requested a temporary increase in 
his rating to 100 percent, until he could undergo a cornea 
transplant.  He said he had not been able to work since June 
1981, and would not be able to return to work until after the 
transplant.  He requested a temporary 100 percent rating 
during this period.  

In the course of the RO's development of that claim, medical 
evidence was obtained, including an eye consultation dated 
June 9, 1981, in which it was noted that the veteran had very 
severe keratoconus, with no usable vision with lenses.  It 
was reported that the veteran could probably see better with 
contacts, but his cornea was so irregular that the lenses did 
not center and he would lose them.  

An eye evaluation of August 11, 1981, noted that the veteran 
said he could see fairly well with hard contacts, but had 
difficulty retaining them in his eyes, and had lost three 
pairs.  On examination, his uncorrected visual acuity was 
counting fingers at three feet in both eyes.  He was to be 
fitted for contact lenses, and if those failed, a corneal 
transplant would be considered.  

An eye consultation request dated February 12, 1982, noted 
that the veteran had been seeing well with hard contact 
lenses, but recently had great difficulty keeping them in.  

Another eye consultation request dated February 12, 1982, 
noted that the veteran had difficulty keeping his contact 
lenses in due to the shape of his corneas, but was still 
using contacts.  

On examination on February 24, 1982, the veteran's 
uncorrected distant visual acuity was counting fingers at one 
foot in the right eye, and counting fingers at six inches in 
the left eye.  The impression was that he was unable to use 
contact lenses because they were constantly falling out.  

On March 24, 1982, his visual acuity was counting fingers at 
six inches, bilaterally.  It was noted that he obtained good 
visual acuity with contact lenses, but that they fell out 
frequently.  His best corrected visual acuity with contact 
lenses was 20/20 in the right eye and 20/40 in the left eye.  
Further work-up for keratoplasty was planned.  

After that examination, in May 1992, the veteran was informed 
that his eye condition remained 30 percent disabling, and 
that he should inform the RO if he underwent surgery.  He was 
also informed of his appellate rights.  

In May 1982, he said he had undergone surgery in April 1982, 
and requested a 100 percent disability rating while he was 
off work.  

A summary of the veteran's hospitalization in Hershey Medical 
Center Hospital in April 1992 includes a history of good 
visual potential with contact lenses, but the veteran 
complained of increasing difficulty keeping his contact 
lenses in correct position, and said that they were falling 
our frequently and getting lost.  The veteran underwent a 
penetrating keratoplasty of the left eye.  

In a September 1982 rating decision, the veteran was granted 
a temporary total rating beginning April 21, 1982, followed 
by a resumption of the prior 30 percent rating, effective 
June 1, 1982.  

In May 1986, a claim for a temporary total rating based on a 
hospitalization for an eye operation in April 1986 was 
received from the veteran.  Accompanying his claim was a 
statement from R. Shindler, M.D., which said that the veteran 
had undergone a corneal transplant on April 3, 1986, and had 
been totally disabled until April 28, 1986.  In July 1986, he 
was granted a temporary total rating effective from April 3, 
1986, to May 31, 1986.

On a VA examination in June 1987, the veteran had decreased 
vision of 2/400 in the left eye due to corneal astigmatism.  
In the right rye he had mild decrease  in vision of 20/25.  
He was status post corneal transplants in both eyes.  An 
addendum noted that he had a failed corneal transplant in the 
left eye, and wanted another transplant.  Based on this 
evidence, the 30 percent rating was continued in an October 
1987 rating decision, of which the veteran was notified that 
month.  See 38 C.F.R. § 4.84a, Code 6070 (1986).  

VA medical records show that in August 1992, the veteran 
underwent a repeat penetrating keratoplasty of the left eye.  
On a September 1992 VA examination, the veteran's corrected 
visual acuity was 20/20 in the right eye and 20/25 in the 
left eye.  In an October 1992 rating decision, he was granted 
a temporary total rating for this surgery, followed by a 
resumption of the 30 percent rating in October 1992.  

On an April 1994 VA examination, the veteran's corrected 
visual acuity was 20/20 in both eyes.  It was noted that he 
had rejection episodes of the left eye keratoplasty, for 
which he was still applying steroid drops.  Based on this 
evidence, his 30 percent rating was continued in a May 1994 
rating decision.  

On a VA examination in September 2000, it was noted that the 
veteran was experiencing problems tolerating contact lenses 
in the right eye.  It was thought that with a better fitting 
lens in the in the right eye, he should be able to see well.  
In a May 2001 rating decision, his 30 percent rating was 
continued; he was notified of this decision in June 2001.

VA medical records show that the veteran was seen on October 
10, 2001.  His visual acuity with correction was 20/80 with 
pin hole 20/30 in the right eye and 20/30 with pin hole 20/20 
in the left eye.

The veteran was seen by VA again on November 14, 2001.  His 
visual acuity with correction was 20/80 with pin hole of 
20/30 in the right eye and 20/30 with pin hole of 20/20 in 
the left eye.

A January 23, 2002, VA medical report shows that the 
veteran's visual acuity with correction was 20/300 with pin 
hole of 20/50 in the right eye and 20/40 with pin hole of 
20/30 in the left eye.  He had recently stopped a course of 
steroid drops.  It was noted that he had tried contact lenses 
on multiple occasions, which he could not tolerate.  The 
examiner recommended a relaxing incision or wedge resection 
of the right eye, but felt that a digital corneal topography 
was needed to assess the best procedure.

A July 10, 2002, VA medical report shows that the veteran's 
visual acuity with correction was 20/80 with pin hole of 
20/30 in the right eye and was 20/20 in the left eye.  There 
was no evidence of failure or rejection of the corneal graft.

A September 11, 2002, VA medical report shows that the 
veteran's visual acuity with correction was 20/100 with 
pinholing of 20/60 in the right eye and 20/60 with no pinhole 
improvement in the left eye.

The next correspondence regarding keratoconus was received 
October 11, 2002, wherein a re-evaluation of keratoconus was 
requested.  

On a VA examination in March 2003, it was noted that the 
veteran had a history of recurrent corneal erosion in the 
left eye, for which surgery was planned in April 2003.  He 
was frequently treated with topical steroids.  His best 
corrected visual acuity with rigid contact lenses in 
September 2002 was 20/25 on the right and 20/20 on the left.  
He was unable to wear contacts for more than three hours at a 
time, however.  His best corrected visual acuity with glasses 
was 4/200 on the right and 20/400 on the left.  

In an April 2003 rating decision, the evaluation for 
bilateral keratoconus was increased to 90 percent, effective 
October 11, 2002, the date his claim for increase was 
received.

The veteran contends that the effective date of the 90 
percent rating should be the same as the effective date of 
service connection for the disability, in March 1977.  He 
contends that his disability has not worsened since then; in 
fact, if anything, it is better.  At his hearing, he said he 
has been unable to tolerate contacts for any length of time 
since service, and that he has had three corneal transplants.  

In support of his claim, he has submitted copies of the June 
1981, August 1981, February 1982, and March 1982 VA treatment 
records, a March 1986 letter from Dr. Shindler, and the April 
1986 inpatient surgery report.  All of these records were 
previously of record, as discussed above.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final.  38 U.S.C.A.  § 
7105(c); 38 C.F.R. § 20.302(a).  The veteran did not appeal 
the June 1978 rating decision, which granted service 
connection for bilateral keratoconus, and assigned a 30 
percent rating.  He did not appeal any of the many ratings, 
detailed above, which confirmed and continued the 30 percent 
rating during the succeeding years, prior to the April 2003 
rating decision.  Those decisions are final, in the absence 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.105(a).  (A claim based on CUE was 
withdrawn by the veteran, without prejudice, in November 
2003.)  

Where there has been a prior final denial, the effective date 
of an award of VA benefits must be based on the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

Thus, the effective date of the grant of a 90 percent rating 
for bilateral keratoconus must be based upon the claim 
received October 11, 2002.  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Bilateral keratoconus is evaluated pursuant to 
the criteria found in Diagnostic Code 6035 of the Schedule.  
38 C.F.R. § 4.84a.  Under those criteria, keratoconus is to 
be evaluated on impairment of corrected visual acuity using 
contact lenses.  When contact lenses are medically required 
for keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  38 C.F.R. § 4.84a.  Corrected 
visual acuity is evaluated pursuant to Diagnostic Codes 6061 
through 6079, by applying the corrected visual acuity in each 
eye to a Table of Ratings for Central Visual Acuity 
Impairment (Table V) found in the Schedule.  38 C.F.R. 
§ 4.84a, Table V-Ratings for Central Visual Acuity.

The Board has evaluated the medical evidence relating to the 
veteran's bilateral keratoconus within one year of his claim 
for increase.  On November 14, 2001, he had visual acuity of 
20/80 in the right eye and 20/30 in the left eye.  Pursuant 
to Table V, that level of visual acuity would not warrant a 
rating greater than the 30 percent minimum for bilateral 
keratoconus.

On January 23, 2002, the veteran's visual acuity with 
correction was 20/300 in the right eye and 20/40 in the left 
eye.  Pursuant to Table V, that level of visual acuity would 
not warrant a rating greater than the 30 percent minimum for 
bilateral keratoconus.

On July 10, 2002, the veteran's visual acuity with correction 
was 20/80 in the right eye and 20/20 in the left eye.  
Pursuant to Table V, that level of visual acuity would not 
warrant a rating greater than the 30 percent minimum for 
bilateral keratoconus.

On September 11, 2002, the veteran's visual acuity with 
correction was 20/100 in the right eye and 20/60 in the left 
eye.  Pursuant to Table V, that level of visual acuity would 
not warrant a rating greater than the 30 percent minimum for 
bilateral keratoconus.

Therefore, the Board finds that the evidence prior to October 
11, 2002, does not demonstrate that the veteran's central 
visual acuity impairment, with correction, was of sufficient 
severity to warrant a rating greater than the 30 percent 
minimum rating for bilateral keratoconus.  At the March 2003 
VA examination, the veteran's best corrected visual acuity 
with glasses was 4/200 on the right and 20/400 on the left.  
That level of visual acuity impairment warrants a rating of 
90 percent pursuant to Diagnostic Code 6075.  That is the 
earliest date as of which a factually ascertainable increase 
in disability was shown.  The Board finds that the evidence 
does not support an effective date earlier than October 11, 
2002, the date of receipt of the veteran's claim for increase 
by VA.

Accordingly, the Board finds that an earlier effective date 
for the 90 percent rating for bilateral keratoconus is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  See 38 C.F.R. § 
3.400(o)(2).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In connection with the veteran's October 2002 claim for an 
increased rating, he was provided a letter in February 2003, 
which satisfied the first three elements, i.e., informed him 
of the evidence necessary to substantiate his claim, and of 
his and VA's respective obligations in obtaining evidence.  
VA is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, such as an 
earlier effective date, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); see also Grantham 
v. Brown, 114 F .3d 1156 (1997).  

Nevertheless, the RO sent the veteran a letter in June 2003, 
specifically informing him of the evidence necessary to 
substantiate his claim for an earlier effective date, and of 
his and VA's respective obligations to provide such evidence 
and information, thus satisfying the first three elements.  
In addition, this letter advised him to "tell us about any 
other records that may exist to support your claim," which, 
particularly when considered together with the veteran's 
detailed response, satisfies the fourth element.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All evidence 
identified by the veteran in his June 2003 response, as well 
as in other correspondence, has been obtained.  Hence, the 
Board finds that each of the four content requirements of a 
VCAA notice has been met, but that any errors in timing or 
content were not prejudicial to the veteran, and constitute 
harmless error.  See 38 C.F.R. § 20.1102 (2004); Mayfield.  

The Board finds that all relevant evidence identified by the 
veteran as relating to his claim has been obtained.  A 
current VA examination could not help in substantiating a 
claim for an earlier effective date.  He also appeared at a 
hearing in connection with this appeal before the 
undersigned.  In view of the foregoing, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

An earlier effective for a 90 percent rating for bilateral 
keratoconus is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


